COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Elder and Fitzpatrick
Argued at Richmond, Virginia


FAYE L. PRICE
                                                 OPINION BY
v.           Record No. 1271-96-2           JUDGE LARRY G. ELDER
                                               APRIL 1, 1997
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                     Robert W. Duling, Judge
             Matthew T. Paulk, Assistant Public Defender
             (David J. Johnson, Public Defender, on
             brief), for appellant.

             John H. McLees, Jr., Assistant Attorney
             General (James S. Gilmore, III, Attorney
             General, on brief), for appellee.



     Faye L. Price (appellant) appeals her conviction of

possessing heroin in violation of Code § 18.2-250.      She contends

that the trial court erred when it denied her motion to suppress

evidence obtained during a search incident to her arrest at a

roadblock.    For the reasons that follow, we affirm.

                                     I.

                                    FACTS

     During the evening of September 19, 1995, appellant rode as

a passenger in a car driven by James E. Walker, Jr. that

encountered a roadblock in the City of Richmond.    The roadblock

was operated by Sergeant Hicks and Officer Tovar.       At the

roadblock, Officer Tovar checked Mr. Walker's driving record with

a police dispatcher and discovered that his driver's license had

been suspended with notice.    Officer Tovar informed Mr. Walker
that he could not drive his car from the roadblock and that Mr.

Walker's only options were to arrange to have the vehicle towed

or to find a licensed driver to drive the car away for him.

     Appellant then stated that she was willing to drive Mr.

Walker's car.   Sergeant Hicks asked appellant for some

identification so that he could verify with the dispatcher that

appellant possessed a valid driver's license.   Appellant gave her

Social Security number to Sergeant Hicks.   Sergeant Hicks

contacted a dispatcher, who accessed appellant's DMV record from

a computer.
     While checking appellant's driving record, the police

computer automatically searched its data base of outstanding

warrants.   This search disclosed an outstanding warrant for

appellant's arrest.    Officer Tovar then executed the warrant by

arresting appellant.   During a search of appellant incident to

her arrest, Officer Tovar found heroin in her purse.   Appellant

then waived her Fifth Amendment rights and admitted that the

heroin was hers.

     Appellant was charged with the unlawful possession of heroin

in violation of Code § 18.2-250.   Appellant filed a motion to

suppress both the heroin and her statement, which the trial court

denied.   The trial court also denied appellant's motion to

reconsider and convicted her of possessing heroin.




                                 -2-
                                  II.

                    SEARCH AND SEIZURE AT ROADBLOCK

     Appellant contends that the trial court erred when it denied

her motion to suppress.    She argues that she was unlawfully

seized when Sergeant Hicks asked to check her driving record, or

in the alternative, that Sergeant Hicks arbitrarily exceeded the

parameters of the roadblock plan when he checked the police data

base for outstanding arrest warrants.    She asserts that the trial

court should have excluded the heroin and her statement because

this evidence was a fruit of the officers' unconstitutional

conduct.    We disagree.
     "On appeal, the burden is on appellant to show, considering

the evidence in the light most favorable to the Commonwealth,

that the denial of his [or her] motion to suppress constituted

reversible error.    This Court will not disturb the trial court's

ruling unless it is plainly wrong."     Richmond v. Commonwealth, 22
Va. App. 257, 260, 468 S.E.2d 708, 709 (1996) (citations

omitted).

     We hold that the detention of appellant at the roadblock

while Sergeant Hicks verified the validity of her driver's

license did not violate appellant's Fourth Amendment rights.

First, we agree that appellant was seized for Fourth Amendment

purposes when she agreed to drive Mr. Walker's car and Sergeant

Hicks took measures to check her driver's license before allowing

her to leave the roadblock.    "[D]etaining the operator [of a



                                  -3-
motor vehicle at a roadblock] constitute[s] a 'seizure' within

the meaning of the Fourth Amendment, even though the purpose of

the stop is limited and the resulting detention is quite brief."

 Lowe v. Commonwealth, 230 Va. 346, 349, 337 S.E.2d 273, 275

(1985), cert. denied, 475 U.S. 1084, 106 S. Ct. 1464, 89 L. Ed. 2d
720 (1986).   But, appellant's seizure was lawful because the

record indicates that the officers detained appellant in

accordance with an explicit and neutral roadblock plan.     A

seizure of the driver of an automobile at a roadblock does not

violate his or her Fourth Amendment rights if the roadblock is

"'carried out pursuant to a plan embodying explicit, neutral

limitations on the conduct of individual officers.'"      Id. at 350,

337 S.E.2d at 276 (quoting Brown v. Texas, 443 U.S. 47, 51, 99
S. Ct. 2637, 2640, 61 L. Ed. 2d 357 (1979)).

     The record establishes that the police department issued a

plan authorizing the roadblock carried out by the officers.     The

plan restricted the officers' activities during each stop at the

roadblock to inspecting the stopped vehicle for defects,

examining the physical condition of the driver, and verifying the

status of the driver's operator's license.     The record indicates

that the officers performed these activities on every vehicle

that passed through the roadblock.      After the officers informed

Mr. Walker that he could not drive his vehicle from the roadblock

and appellant agreed to drive it for him, she became the next

"driver" through the roadblock.    Pursuant to the roadblock plan,



                                  -4-
the police were permitted to examine her physical condition and

to verify the status of her driver's license.

     Appellant also challenges the constitutionality of the

officers' actions after she was seized at the roadblock.

Specifically, she argues that Sergeant Hicks exceeded the

restrictions set forth in the roadblock plan when he conducted a

warrant check of appellant in conjunction with the review of her

driving record.   We disagree.
     When police officers stop vehicles at a roadblock pursuant

to a pre-approved plan, the Fourth Amendment requires the

officers to act in accordance with the rules set forth in the

roadblock plan.   Brown v. Commonwealth, 20 Va. App. 21, 25-26,

454 S.E.2d 758, 760 (1995).

          "To allow the [police] to do anything short

          of complying in full with [their] own

          guidelines would inject an element of

          discretion into the [checkpoint] procedures

          and thus undercut the very foundation upon

          which the [checkpoint] seizure is

          constitutionally justified."
Id. at 25, 454 S.E.2d at 759 (quoting Commonwealth v. Anderson,

406 Mass. 343, 547 N.E.2d 1134, 1137-38 (1989)).

     We hold that the warrant check of appellant was not a

deviation from the procedures set forth in the roadblock plan.

The roadblock plan authorized the review of an individual's




                                 -5-
driving record, and the warrant check was one component of the

neutral police procedure for such a review.   The officers

testified that confirming the validity of a driver's license

involved requesting a police dispatcher to access by computer the

individual's DMV record.   The evidence established that police

procedures mandate the performance of a warrant check whenever an

officer in the field makes such a request.    Specifically,

Sergeant Hicks testified that the police computer is programmed

so that any time the dispatcher accesses an individual's driving

record, the computer automatically performs a simultaneous

warrant check on the individual.
       Thus, the warrant check of appellant was performed in

accordance with the roadblock plan.    Pursuant to the roadblock

plan, Sergeant Hicks was authorized to verify the status of

appellant's license after she volunteered to drive Mr. Walker's

car.   He did so by requesting the dispatcher to review her

driving record.   After Sergeant Hicks made this request, the

computer search of appellant's driving record automatically

triggered the warrant check that revealed the outstanding warrant

for her arrest.   Sergeant Hicks did not arbitrarily request the

warrant check of appellant.   The check was performed

automatically, regardless of the requesting officer's desire for

this information.

       For the foregoing reasons, we affirm the conviction of

possessing heroin in violation of Code § 18.2-250.




                                 -6-
      Affirmed.




-7-